               Case 21-10023-JTD   Doc 250-4   Filed 06/15/21   Page 1 of 5




                                       Exhibit 4

                                     Cure Notice




DOCS_DE:234240.12 92203/001
                 Case 21-10023-JTD             Doc 250-4         Filed 06/15/21        Page 2 of 5




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                            )
    In re:                                                  )    Chapter 11
                                                            )
    WARDMAN HOTEL OWNER, L.L.C., 1                          )    Case No. 21-10023 (JTD)
                                                            )
                              Debtor.                       )
                                                            )

                    Deadline for Objections to Assumption: July 15, 2021 at 5:00 p.m. (prevailing Eastern time)
                                              Sale Hearing: July 22, 2021 at 1:00 p.m. (prevailing Eastern time)


              NOTICE TO COUNTERPARTIES TO EXECUTORY CONTRACTS
                      THAT MAY BE ASSUMED AND ASSIGNED

                   PLEASE TAKE NOTICE that on January 11, 2021 (the “Petition Date”), the

above-captioned debtor and debtor in possession (the “Debtor”) filed a voluntary petition for

relief under title 11 of the United States Code (the “Bankruptcy Code”). On June __, 2021, the

Bankruptcy Court entered its Order (A) Approving Bid Procedures for the Sale of the Assets; (B)

Scheduling an Auction and Hearing to Consider the Sale and Approve the Form and Manner of

Notice Related Thereto; (C) Establishing Procedures Relating to the Assumption and Assignment

of Certain Contracts, Including Notice of Proposed Cure Amount; (D) Approving Breakup Fee;

and (E) Granting Related Relief (the “Bid Procedures Order”). The Debtor intends to file, and

will serve you under separate notice, a motion to approve an asset purchase agreement

authorizing the sale of assets (the “Sale Motion”), and pursuant to such Sale Motion, the Debtor

will seek, inter alia, the Bankruptcy Court’s approval of the sale of the Debtor’s assets (the

“Assets”), including the assumption and assignment of various executory contracts (the

1
      The last four digits of the Debtor’s U.S. tax identification number are 9717. The Debtor’s mailing address is
      5035 Riverview Road, NW, Atlanta, GA 30327.


DOCS_DE:234240.12 92203/001
                Case 21-10023-JTD             Doc 250-4        Filed 06/15/21         Page 3 of 5




“Assumed Contracts”), to the successful purchaser of the Assets at an auction (the “Auction”),

free and clear of liens, claims, encumbrances and other interests.

                  PLEASE TAKE FURTHER NOTICE that the hearing on the Sale Motion has

been set for July 22, 2021 at 1:00 p.m. (prevailing Eastern Time) before the Honorable John

T. Dorsey, United States Bankruptcy Judge, at the United States Bankruptcy Court for the

District of Delaware, 824 North Market Street, 5th Floor, Courtroom No. 5, Wilmington,

Delaware 19801.

                  PLEASE TAKE FURTHER NOTICE that the amount shown on Exhibit A

attached to this Notice as the “Cure Cost” for the Assumed Contract listed on Exhibit A to

which you are a party is the amount, based upon the Debtor’s books and records, which the

Debtor asserts is owed to cure any defaults existing under the Assumed Contract as of the

Petition Date.2

                  PLEASE TAKE FURTHER NOTICE that the buyer may exclude any

agreement or agreements from the list of Assumed Contracts at any time prior to the closing.

                  PLEASE TAKE FURTHER NOTICE that if you disagree with the Cure Cost

shown for the Assumed Contract on Exhibit A, you must file an objection in writing with the

United States Bankruptcy Court for the District of Delaware, 824 Market Street, Wilmington,

Delaware 19801, and shall be served on: (i) counsel to the Debtor, Pachulski Stang Ziehl &

Jones LLP (Attn: Laura Davis Jones, Esq. (ljones@pszjlaw.com)); (ii) counsel to the DIP



2
  Your receipt of this notice does not constitute an admission by the Debtor that your agreement actually constitutes
an executory contract or unexpired lease under section 365 of the Bankruptcy Code, and the Debtor expressly
reserves the right to challenge the status of any agreement.

                                                          2
DOCS_DE:234240.12 92203/001
               Case 21-10023-JTD        Doc 250-4      Filed 06/15/21     Page 4 of 5




Lender, (x) Alston & Bird LLP (Attn: David Wender, Esq. (david.wender@alston.com), Grant

Stein, Esq. (grant.stein@alston.com)) and (y) Klehr Harrison Harvey Branzburg LLP (Attn:

Dominic E. Pacitti, Esq. (dpacitti@klehr.com)); (iii) the Office of The United States Trustee

(Attn: Linda J. Casey, Esq. (linda.casey@usdoj.gov)); and (iv) counsel to any Stalking Horse

Purchaser, so as to be received by July 15, 2021 at 5:00 p.m.(prevailing Eastern Time).. In

addition, any objection must set forth the specific default or defaults alleged, set forth any such

other ground for objection, and set forth any Cure Cost as alleged by you.

                 PLEASE TAKE FURTHER NOTICE that you may request adequate assurance

of future performance from any Qualified Bidder that seeks assignment of Assumed Contracts by

sending a request to counsel to the Debtor, Pachulski Stang Ziehl & Jones LLP (Attn: Laura

Davis Jones, Esq. (ljones@pszjlaw.com). The deadline for objecting to the assignment of the

Assumed Contracts to the Successful Bidder based on a failure to provide adequate assurance of

future performance shall be the commencement of the Sale Hearing.

                 PLEASE TAKE FURTHER NOTICE THAT IF YOU DO NOT TIMELY

FILE AND SERVE AN OBJECTION OR OBJECTIONS AS STATED ABOVE, THE

COURT MAY GRANT THE RELIEF REQUESTED IN THE SALE MOTION

WITHOUT FURTHER NOTICE. ANY NON-DEBTOR PARTY TO ANY ASSUMED

CONTRACT WHO DOES NOT FILE A TIMELY OBJECTION TO THE CURE COSTS

FOR SUCH ASSUMED CONTRACT IS DEEMED TO HAVE CONSENTED TO SUCH

CURE COSTS, AND ANY NON-DEBTOR PARTY TO ANY ASSUMED CONTRACT




                                                  3
DOCS_DE:234240.12 92203/001
               Case 21-10023-JTD   Doc 250-4   Filed 06/15/21   Page 5 of 5




WHO DOES NOT FILE A TIMELY OBJECTION ON OTHER GROUNDS IS DEEMED

TO HAVE CONSENTED TO SUCH ASSIGNMENT AND ASSUMPTION.



 Dated: June __, 2021                   PACHULSKI STANG ZIEHL & JONES LLP


                                          /s/ Laura Davis Jones
                                        Laura Davis Jones (DE Bar No. 2436)
                                        David M. Bertenthal (CA Bar No. 167624)
                                        Timothy P. Cairns (DE Bar No. 4228)
                                        919 North Market Street, 17th Floor
                                        P.O. Box 8705
                                        Wilmington, Delaware 19899 (Courier 19801)
                                        Telephone: (302) 652-4100
                                        Facsimile: (302) 652-4400
                                        Email: ljones@pszjlaw.com
                                                dbertenthal@pszjlaw.com
                                                tcairns@pszjlaw.com

                                        Counsel to the Debtor and Debtor in Possession




                                          4
DOCS_DE:234240.12 92203/001
